Citation Nr: 0714468	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Florida Army National Guard from 
March 1950 to October 1988, including several periods of 
active duty for training, including from March to November 
1956, February to August 1967, and November 1974 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
right and left knee disabilities.  

In April 2006, a hearing was held at the St. Petersburg RO 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In June 2006, the Board advanced the veteran's case on the 
docket in light of his age.  See 38 U.S.C.A. § 7101 and 38 
C.F.R. § 20.900(c) (2006).  Later that month, the Board 
remanded the case to the RO for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The record contains no indication that the veteran became 
disabled from a disease or injury of the right or left knee 
during any period of active duty for training or that he 
became disabled from an injury of the left or right knee 
during any period of inactive duty training.

2.  The record contains no indication that right or left knee 
arthritis manifested to a compensable degree within one year 
following discharge from any period of active service 
totaling 90 consecutive days or more.  


CONCLUSION OF LAW

Right and left knee disabilities were not incurred during 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(24), 1110, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a February 2002 letter issued prior to the 
initial rating decision on the claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran to submit or identify any additional 
evidence in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

While the February 2002  letter did not specifically include 
the additional elements delineated in Dingess/Hartman, the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dunlap v. Nicholson, Vet. App. 
No. 03-0320 (March, 23, 2007) (With respect to notice errors, 
the burden is generally on the claimant to assert with 
specificity how she or he was prejudiced by any notification 
error).  The Board further notes that the Dingess/Hartman 
elements were provided to the veteran in a February 2007 
Supplemental Statement of the Case.

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are private clinical records 
identified by the veteran.  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The Board finds that a medical examination or opinion is not 
necessary to make a decision on the claims.  An examination 
or opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

As set forth in more detail below, the service medical 
records are entirely negative for any indication of a right 
or left knee injury or disability.  Additionally, the Board 
finds that the record contains no indication that the 
veteran's current left and right knee disabilities are 
associated with his active service.  Absent such evidence, a 
VA medical examination is not necessary.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or abnormalities pertaining to the knees.  At 
periodic physical examinations conducted in January 1958, 
November 1961, November 1965, November 1966, August 1978, 
February 1982, and January 1985, the veteran's lower 
extremities were normal.  On reports of medical history 
completed by the veteran in connection with these 
examinations, he specifically denied a history of lameness, 
arthritis, or a "trick" or locked knee.  

In October 2001, the veteran submitted a claim of service 
connection for right and left knee disabilities.  He did not 
point to a specific injury during service, but indicated that 
it was his belief that all of the running he was required to 
do during his 38 years of National Guard service eventually 
destroyed the cartilage in his knee joints, resulting in 
permanent disability.  

In a March 2002 statement, the veteran acknowledged that 
although there were little or no service medical records to 
support his claim, "thirty-eight (38) years of running 
(normal daily routine and PT test), it would or should not, 
seem unusual that both knee cartilages have been destroyed."  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from January 1986 to April 2004.  In 
pertinent part, these records show that in January 1986, the 
veteran sought treatment for a history of left knee pain.  In 
August 1986, he underwent arthroscopy of the left knee, with 
debridement and removal of osteophytes.  The diagnosis was 
degenerative joint disease of the left knee.  The operative 
report noted that the veteran had injured his left knee on 
December 10, 1985, while playing tennis.  

More recent clinical records show that in November 2000, the 
veteran sought treatment for left knee pain.  The examination 
report noted that the veteran was a very large gentleman who 
had played football in the 1950's.  The examiner noted that 
X-ray studies of the left knee showed complete loss of 
cartilage medially, with degenerative changes.  He indicated 
that based on the veteran's history and examination, his 
underlying problem was osteoarthritis.  

In September 2002, X-ray studies of the veteran's right and 
left knees showed severe tricompartmental osteoarthritis with 
excessive spurring.  In December 2002, the veteran underwent 
a left total knee replacement and in April 2003, he underwent 
a right total knee replacement.  

At his April 2006 Board hearing, the veteran described his 
duties in the National Guard and indicated that it was his 
belief that the physical activities he performed during 
service caused the deterioration of both knees over a long 
period of time.  


Applicable Law

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis.  
Specifically, where a veteran served for a period of ninety 
consecutive days or more, service connection for arthritis 
may be established on a presumptive basis by showing that it 
was manifested to a degree of 10 percent or more within one 
year from the date of separation from such period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a); 
Cf. McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 
275 (2001) ("[I]f a claim relates to period of active duty 
for training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for right and left knee 
disabilities.  He served in the National Guard for 
approximately 38 years and, although he denies a specific 
knee injury during that time, he contends that the routine 
physical training performed in the course of his duties 
eventually destroyed the cartilage in both knees.  

As noted, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the "active military, naval, 
or air service."  38 U.S.C.A. §§ 1110, 1131.  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty."  38 U.S.C.A. § 101(24).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  

In other words, that the veteran developed a knee disability 
at some point during the 38-years he was a member of the 
National Guard is not enough.  Rather, to warrant service 
connection for right and left knee disabilities, the veteran 
must show (1) that he became disabled from a disease or 
injury of the knee during a period of active duty for 
training or (2) that he became disabled from an injury of the 
knee during a period of inactive duty training.

In this case, the record on appeal does not provide any basis 
upon which to conclude that a right or left knee disability 
manifested itself during a period of active service.  As set 
forth above, the veteran's service medical records are 
entirely negative for complaints or findings of a right or 
left knee injury or disability.  In addition, the Board has 
carefully reviewed the other clinical evidence, but notes 
that it contains no indication that the veteran became 
disabled from a disease or injury of the right or left knee 
during any period of active duty for training or that he 
became disabled from an injury of the left or right knee 
during any period of inactive duty training.

In that regard, the Board notes that while the record shows 
that the veteran sustained a left knee injury on December 10, 
1985, his service personnel records show that he was not on 
active duty, active duty for training, or inactive duty for 
training at the time of the injury.  Similarly, when he 
underwent left knee arthroscopic surgery in August 1986 and 
was diagnosed as having left knee arthritis, he was not on 
active duty, active duty for training, or inactive duty for 
training.  

The Board has also considered whether service connection 
could be allowed on a presumptive basis.  In this case, 
however, the first medical evidence showing arthritis of the 
right knee is not until 2002, many years after the veteran's 
military retirement.  While the record contains medical 
evidence showing a diagnosis of left knee arthritis in 1986, 
the veteran is not entitled to application of the presumptive 
provisions discussed above in adjudication of this claim for 
service connection for a left knee disability, because he has 
not shown that he was "disabled . . . from a disease or 
injury incurred or aggravated in line of duty" during the 
period of active duty for training in 1983, and therefore 
that period was not "active military, naval, or air 
service".  38 U.S.C.A. § 101(24); McManaway, 13 Vet. App. at 
67.

The Board recognizes that service connection is currently in 
effect for hearing loss and tinnitus.  The period of active 
service upon which the RO relied in awarding service 
connection for those disabilities is unclear.  Even assuming 
arguendo, however, that "veteran" status has been achieved 
for the applicable period of service, presumptive service 
connection is still not warranted.  While arthritis was 
diagnosed in August 1986, the veteran's service personnel 
records show that he did not have active service totaling at 
least 90 consecutive days in the year prior to that 
diagnosis.  The Board finds that absent any indication that 
right or left knee arthritis was manifested to a compensable 
degree within one year following discharge from any period of 
active service totaling 90 consecutive days or more, service 
connection on a presumptive basis is not warranted.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In summary, the Board finds that the record contains no 
indication that the veteran became disabled from a disease or 
injury of the right or left knee during any period of active 
duty for training or that he became disabled from an injury 
of the left or right knee during any period of inactive duty 
training.  Nor does the record contain any indication that 
right or left knee arthritis manifested to a compensable 
degree within one year following discharge from any period of 
active service totaling 90 consecutive days or more.  The 
Board finds that the preponderance of the evidence is against 
the claims of service connection for right and left knee 
disabilities.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


